Citation Nr: 0531055	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  97-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the residuals of an elective 
hemorrhoidectomy performed, on August 26, 1991, at the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Miami, Florida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1996 decision by the VA Regional Office 
(RO) in St. Petersburg, Florida. A notice of disagreement was 
received in July 1996. A statement of the case was issued in 
August 1996. A substantive appeal was received from the 
veteran in April 1997. A hearing was held at the RO in April 
1997 and before the undersigned at the RO (i.e. a Travel 
Board hearing) in May 2000.

In December 2000, the Board remanded this claim to the RO for 
further development.  In March 2003, the case was sent to the 
Board's Evidence Development Unit (EDU) to undertake 
additional development.

Subsequently, the Board remanded this claim again in November 
2003.  The case has returned for appellate action.


FINDINGS OF FACT

1.  Although the veteran maintains that he experiences fecal 
leakage, it has not been shown, by credible, competent 
evidence, that appellant presently has residuals of an 
elective hemorrhoidectomy performed, on August 26, 1991.

2.  Prior to the August 26, 1991, VA operation in question, 
appellant had a long-standing history of variously-diagnosed 
hemorrhoids.

3.  Subsequent to the August 26, 1991, operation, the 
appellant has reportedly experienced fecal leakage; and he 
maintains that physicians told him that 5-6 inches of his 
colon was removed during the operation.  

4.  A VA medical opinion based on examinations and tests 
dated between January and April 2005, in essence, states that 
the veteran's rectum is intact with no sign of operation or 
removal, and the described fecal leakage is due to a residual 
decline in function and not the August 26, 1991, operation at 
the Miami VAMC.  


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for residuals of an elective hemorrhoidectomy 
performed, on August 26, 1991, involving fecal leakage, have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991) & (West 
2002); 38 C.F.R. § 3.358 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the residuals of an elective hemorrhoidectomy 
performed, on August 26, 1991, at the VAMC in Miami, Florida, 
has been accomplished.

Through April 2004 notice letter, and a June 2005 
supplemental statement of the case, the RO notified the 
veteran and his representative of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with the appeal, and the bases for the denial 
of the claim.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the April 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  As such, the Board 
finds the veteran to be on notice to provide any evidence in 
his possession that pertains to the claim, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such pre-
adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents that meet the 
VCAA's notice requirements were provided to the veteran after 
the June 1996 rating action on appeal.  In fact, VCAA was not 
in existence when the veteran originally filed his claim.  
The Board finds that the lack of full, pre-adjudication 
notice in this appeal does not, in any way, prejudice the 
veteran.  In this regard, the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
with respect to the matter herein decided, any delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that each claim was fully developed and 
re-adjudicated after notice was provided.  

As indicated above, prior to the enactment of VCAA, the RO 
notified the veteran what was needed to substantiate his 
claim.  Pursuant to VCAA, the RO has advised the veteran of 
VA's responsibilities to notify and assist him in his claim 
in the April 2004 notice letters and the June 2005 
supplemental statement of the case.  The Board also discussed 
VCAA in the November 2003 Remand.  As a result, the veteran 
was afforded an opportunity to respond, and he has not 
identified any medical treatment providers from whom he 
wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's VA and non-VA 
medical records are associated with the claims file, as are 
hospital treatment records from the VAMC in Miami, Florida, 
specifically prior to and after the August 1991 VA operation. 
The veteran has been afforded a number of VA examinations in 
connection with his claim; the reports of which are 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence pertinent to the claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of an elective 
hemorrhoidectomy performed, on August 26, 1991,  that needs 
to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless. See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

II.  Factual Background

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.  

The veteran and his representative claim that the veteran is 
entitled to compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for the residuals of an elective 
hemorrhoidectomy performed, in August 1991, at the VAMC in 
Miami, Florida.

A review of the record reflects that the veteran's claim was 
filed in August 1995 and, therefore, the amended 38 U.S.C.A. 
§ 1151 is not for application in this case.

In this case, the evidence of record reflects that the 
veteran underwent an elective hemorrhoidectomy on August 25, 
1991; surgery was performed on August 26, 1991. He presented 
to the VAMC in Miami complaining of having hemorrhoids since 
1970, noting that he had undergone several hemorrhoidectomies 
in the past for external hemorrhoids but was told that he now 
had a large internal hemorrhoid which was causing pain 
especially during bowel movements when it would prolapse. He 
noted that at times he would have to return the hemorrhoid 
digitally.

Further, on admission, the veteran complained of bright red 
blood in his stool, and noted that he spent 30 to 45 minutes 
on the toilet each bowel movement due to obstruction of the 
hemorrhoids. Examination prior to the procedure revealed no 
stool in the vault, and there was no mass palpated. Heme was 
positive, and hemorrhoids were noted at 6, 9, and 12 o'clock.

Intraopetratively, hemorrhoids were noted at 9, 7, and 3 
o'clock. No complications were noted, and the veteran 
tolerated the procedure well and remained in stable 
condition. On the first postoperative day, the veteran was 
unable to pass stool; it was noted that only blood, not in 
excess, from the site of the operation passed per the rectum 
that day. On the second postoperative day, the veteran was 
able to have a bowel movement, at which time he remained 
stable and afebrile, and was ready for discharge. He was 
discharged on August 28, 1991

VA outpatient treatment records reflect that the veteran 
presented in September 1991 to have his suture removed, at 
which time he complained of infection and soreness of the 
buttocks. A rectal examination conducted at the time, 
however, was within normal limits, with normal tone, no 
masses, bleeding, and no signs of infection. A week later the 
veteran presented with no complaints, noting that he 
continued to shower and was able to wipe himself after bowel 
movements. It was noted that he made no complaints of 
bleeding, pain, or constipation. Rectal examination revealed 
no masses, bleeding, strictures, or infection, and the area 
was noted to be well-healed.

VA medical records also reflect that the veteran presented in 
March 1996 with a history of the hemorrhoid surgery, noting 
that the hemorrhoid removed was five inches long and had been 
told that he had five to six inches of his colon removed 
through the rectum. The veteran also noted that he bled for 
the next five weeks but was told not to worry. He noted that 
he saw another outside physician who apparently expressed 
some concern with the procedure. The veteran noted that the 
way the surgery was performed caused difficulty with stool 
leakage since nine months after surgery.

The veteran further noted that he was having daily bowel 
movements without difficulty, denied any blood except when 
wiping, and stated that after cleaning himself with a 
washcloth he would later experience leakage of stool 
especially with bending and lifting.

During the April 1997 RO hearing, the veteran testified that 
while hospitalized his wife was told that five to six inches 
of his colon had to be removed, and that he was not able to 
leave the hospital until after he had a normal bowel 
movement, which was four days later. He further testified 
that after being discharged from the VAMC, he bled for five 
weeks. He again noted that a private physician expressed 
concern over the procedure, but refused treating the veteran. 
He noted that he leaks constantly.

During the May 2000 hearing, the veteran testified that he 
was initially told that he would be hospitalized for two days 
for the hemorrhoidectomy, but ended up spending five days in 
the hospital. He testified that he and his wife were told 
after the procedure that between five and six inches of his 
colon had to be removed because of the beginning of an 
internal fissure. The veteran testified that he bled 
constantly for five weeks following the procedure, and that 
he saw a private physician, whose name he could not remember, 
who told him that VA "botched" the procedure.

The veteran's spouse corroborated the veteran's contentions 
in writing.

VA examined the veteran in April 2002 with respect to this 
appeal.  The examiner reviewed the evidence of record and 
assessed that the veteran was status post hemorrhoid surgery 
done at the Miami VAMC in 1991.  The veteran had a history of 
stool incontinence and rectal bleeding post operatively.  The 
examiner noted that there was no evidence that the veteran's 
colon was removed.  The VA examiner recommended an endoscopy 
and rectal manometry to more accurately establish the nature 
of his anorectal function in order to ascertain the nature 
and severity of the alleged rectal disability.  In an 
addendum, the examiner added that it was a possibility that 
the hemorrhoid surgery resulted in his rectal incontinence.

A June 2003 VA examination report reveals that the examiner 
was familiar with the veteran's medical history, although the 
claims file was not available for review.  In a short report, 
the examiner observed that physical examination revealed no 
fissures or external hemorrhoids.  Th e anal lumen admitted 
the index finger readily, and the sphincter tone was normal.  
No gross blood was in the gloved finger.  The veteran's 
underwear was dark, so the examiner noted no evidence of 
leakage, and he did not smell fecaloid.

Pursuant to the Board's November 2003 remand, the veteran 
underwent a VA examination in January 2005 and a 
gastroenterology consult in February 2005, (with an addendum 
in April 2005).  At the University of Miami Hospital, the 
veteran underwent a rectal manometry in February 2005, and an 
anal ultrasound in March 2005. (VA did not have the 
facilities to perform these tests.)  Cumulatively, this 
evidence reveals the following results.  

The VA examiner noted that the veteran was claiming service 
connection for fecal leakage due to hemorrhoidectomy. A lower 
endoscopy was suggested in addition to the rectal manometry 
to confirm a distal colectomy based on the veteran's 
contentions.  The examiner noted that there was no record of 
a distal colectomy in the discharge summary of his 1991 
hemorrhoidectomy.  The veteran maintains that five to six 
inches of his distal colon was removed due to fissures.

The veteran reported that his main concern was his fecal 
leakage.  The examiner referred to an April 2002 VA 
examination report that provided an extensive detailed 
account of the veteran's medical history.  The veteran 
recalled the previous anorectal surgery performed in Miami 
eleven years before.  He believed that he was informed then 
that he had a section of his colon removed following the 
hemorrhoidectomy.  He admits that this information is not 
available in the medical records, but identified mistrust 
with the performing service at the time as to why it does 
not.  He denied any abdominal pain or current bleeding.  The 
veteran described multiple surgeries that he had had to show 
that he heals well, to explain why his anorectal area had no 
significant visible scarring at this time.

Physical examination revealed that the veteran's rectal area 
showed a slight decrease, but present, tone.  No masses or 
blood on the glove.  The impression, based on an anal 
endoscopic ultrasonography performed in March 2005, was a 
normal anal ultrasound, with no evidence of any specific 
anatomic defect that needed to be corrected surgically in 
order to help improve the veteran's problems with anal 
leakage.

Based on the above, the VA examiner provided the impression 
that there was no evidence on sigmoidoscopy, rectal 
manometry, or anal endoscopic ultrasonography (EUS) to 
support the presence of previous rectal surgery.  There was 
no evidence of pudendal nerve injury limiting usual function.  
The veteran identified anal leakage post hemorrhoidectomy.  
The examiner speculated that this may represent a residual 
decline in function as no complicating injury identified.  
The veteran had been recommended to perform Kegel exercise.  
Additionally, the veteran was requested to take Metamucil 
daily in attempt to assist in diminishing his problem.  The 
summary of his problems was fecal incontinence, post 
operative hemorrhoid surgery.  

Responding to the question of whether the veteran's fecal 
leakage was at least as likely as not the result of the 
surgery performed at the VAMC in 1991, the finding was, based 
on a review of the gastroenterology consult, that it was less 
likely as not (less than a 50/50 percent probability). 



IV.  Entitlement to 38 U.S.C.A. § 1151 Benefits for 
Additional Disabilities

With respect to the § 1151 benefits appellate issues, as an 
initial matter, it should be pointed out that since 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) are inapplicable.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997).  

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
section of the regulation implementing 38 U.S.C.A. § 1151 
(formerly § 351), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993), and subsequently appealed to the United States 
Supreme Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Veterans Court and 
the Court of Appeals.  Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States (Attorney General) 
as to the full extent to which benefits were authorized under 
the Supreme Court's decision.  A January 20, 1995 memorandum 
opinion from the Office of the Attorney General advised that 
as to required "causal connection," the Supreme Court had 
addressed three potential exclusions from coverage under 38 
U.S.C.A. § 1151.  The opinion explained that:

Exclusion of the first two classes of cases would flow 
from the absence of the causal connection itself: if the 
intended connection is limited to "proximate 
causation"...then "remote consequences" of treatment may 
be excluded,...and "incidents of a disease's or injury's 
natural progression" properly are excluded by VA 
regulations because VA action "is not the cause of the 
disability in these situations,"....  [T]he third 
exclusion..., unlike the first two, does not turn on the 
absence of a causal link between VA treatment and the 
injury in question.  Rather, it seems to be premised on 
some theory of consent...  What the Court...appears to 
have in mind...is not a naturally termed..."risk" at 
all, but rather the certainty or near- certainty that an 
intended consequence of consensual conduct will 
materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  
The provisions of 38 C.F.R. § 3.358(c), as amended, 
state, in pertinent part:

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result 
from, or were intended to result from, the examination 
or medical or surgical treatment administered.

This amended rule deletes the fault or accident 
requirement in section (c)(3), but does not alter the 
requirement in sections (c)(1) and (2) that additional 
disability is "proximately due" to VA action.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment,...and 
not the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability..., disability or death compensation...shall 
be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

Section (b) Additional disability.  In determining that 
additional disability exists, the following 
considerations will govern: (1) The beneficiary's 
physical condition immediately prior to the disease or 
injury on which the claim for compensation is based will 
be compared with the subsequent physical condition 
resulting from the disease or injury....(ii) As applied 
to medical or surgical treatment, the physical condition 
prior to the disease or injury will be the condition 
which the specific medical or surgical treatment was 
designed to relieve. (2) Compensation will not be 
payable under 38 U.S.C. 1151 for the continuance or 
natural progress of disease or injuries for which 
the...hospitalization, etc., was authorized.

(c) Cause.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as 
a result of...hospitalization, medical or surgical 
treatment..., the following considerations will govern:  
(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. (2) The 
mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the 
absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury 
suffered as the result of...hospitalization, medical or 
surgical treatment,....

Therefore, pursuant to the old regulation, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered. 38 C.F.R. § 3.358(c)(3) (1995). The appellant 
is not required to show fault or negligence in medical 
treatment, Brown v. Gardner, 115 S. Ct. 552.

The appellant asserts that he experiences fecal leakage as a 
result of a VA operation in August 1991 for hemorrhoids.  He 
further maintains that 5-6 inches of his colon were removed 
during the operation and that VA failed to timely diagnose or 
adequately treat his residual leakage.  However, he is not 
competent to offer medical opinion as to cause or etiology of 
a claimed disability.  See Espirutu, supra.  

The Board will not repeat the evidence and analysis set forth 
in earlier in this decision above.  In short, the credible, 
competent evidence of record is overwhelmingly negative and 
shows that appellant does not have a residual disorder from 
the August 1991 operation.  

As noted, the medical evidence shows that the veteran's colon 
is normal and 5-6 inches are not missing.  The Board finds 
the medical findings compelling, to include the VA 
examination in January 2005; a gastroenterology consult in 
February 2005 (with an addendum in April 2005) and the 
University of Miami Hospital rectal manometry and anal 
ultrasound results, because they are based on a current 
examination of the veteran as well as the medical records.  

The Board has considered the April 2002 VA examination report 
addendum in which the examiner indicated that it was a 
possibility that the hemorrhoid surgery resulted in his 
rectal incontinence.  The Board finds that this evidence 
lacks probative weight when compared with the evidence 
discussed above.  

The April 2002 examiner based this addendum on a physical 
examination that did not include specific tests regarding the 
condition of the veteran's colon.  The subsequent tests show 
that the veteran's colon appeared normal, and was not missing 
a 5 to 6 inch section.  Therefore, the Board discounts the 
probative value of this April 2002 addendum.

According to the findings, the veteran's fecal leakage was 
more likely than not related to a residual decline in 
function and not the VA operation in August 1991.  Logically, 
therefore, he does not have additional disability consisting 
of fecal leakage that is due to his operation in 1991 or 
other VA treatment/omission of treatment, as alleged.  

Consequently, entitlement to § 1151 benefits for additional 
disability involving fecal leakage is denied.  




ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for the residuals of an elective hemorrhoidectomy 
performed, on August 26, 1991, resulting from VA treatment, 
is denied.  



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


